Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 24, 25 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10, 24, and 29 set forth the determination of a first angular velocity “using the angle.”  The specification does not sufficiently enable the determination of a “first angular velocity” on the basis of a single angle between the pointing direction and a signal source direction. In fact, the specification makes the following remarks regarding the first angular velocity.
In [0091] it is stated, “by comparing the angular velocity measured by the angle-of-arrival system and measuring the angular velocity given, for example by a gyroscope, it can be possible to retrieve the exact pointing direction of the portable device 100.” However, such statement already has the “angular velocity” without describing any manner of determining such.
In [0094] it is stated, “the additional IMU data from the pointing device provides physical variables that can be integrated, along with the AOA data from the portable/fixed system. For instance, the portable device may integrate the gyroscope angular velocity (one type of IMU data).” However, such statement is silent as to any manner in which the angular velocity is determined from the angle between the pointing direction and a signal source direction.
Finally, in [0096] it is stated “(t)he system could include a computer readable media storing instructions to allow the system to determine the angular velocity using the geometrical parameters such the angles calculated with the angle-of-arrival techniques” but fails to provide any examples or instructions to the artisan as to the manner in which the angular velocity is actually determined using the angle between the pointing direction and a signal source direction.
After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to determine the angular velocity on the basis of “the angle between the pointing direction and a signal source direction.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 1 is defined as a device comprising a pointing direction, a set of antennas and computer readable media storing instructions executed by the device.  However, as set forth the “device” is simply a pointing direction and a pair of antennas which are incapable of performing the various steps of determining a difference and an angle.  As such, the device is inoperative.  Similarly, the system, which is defined as a portable device, comprising a pointing direction and a set of antennas, and a third antenna is further incapable of performing the stated functions since none of a pointing direction or the three antennas are capable of performing the functions.  
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claimed “one or more computer readable media” encompasses transitory and non-transitory subject matter. The USPTO gives claims their broadest reasonable interpretation consistent with the specification.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible medium and transitory propagating signals.  When the broadest reasonable interpretation covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ko et al (20180372832).
Ko et al (20180372832) disclose a direction finding device 50/200 (FIG. 2/FIG. 3A, FIG. 6) comprising a plurality of antenna elements A1, A2, A3 arranged in a right triangle arrangement for remotely controlling targeted electronic devices (see, e.g. FIG. 4) including a TV display 100a having a centrally mounted antenna 101a which may transmit a device identifier (ID) signal to be distinguished from another device. The device further includes a processor 70 for executing instructions stored in memory 40, a pointing direction associated with the front edge of the device used to aim at a target, and an interface 20.  The processor calculates a first phase difference based on a difference between a first received signal received by the first antenna A1 and a second received signal received by the second antenna A2, may calculate a second phase difference based on a difference between the first received signal received by the first antenna A1 and a third received signal received by the third antenna A3 [0053]. The processor 70 may calculate angle information of the position information of the external communication device based on the first phase difference and the second phase difference [0054]. The device ID signal may be a signal with excellent directivity and may be any one of an infrared signal, a radio frequency (RF) signal, a Wi-Fi signal, a ZigBee signal, a Bluetooth signal, a laser signal, and an ultra-wideband (UWB) signal [0085]. For user convenience, a device that is completely identified by the remote control device 200 or is controllable, the device may emit light through an LED included in the device or a transmitting device for a predetermined time period, may output specific sound through an audio device included in the device or the transmitting device, or may display a remote control function device, or the like of the remote control device 200 through a display included in the device or the transmitting device. As exemplified in FIG. 6 [0135]+, the processor may be responsive to motion sensors such as a gyro 441 and/or accelerometer 443. Various spacings of antennas elements are disclosed showing spacings that are at least λ/2, e.g. [0189]+.
Claim(s) 1-9, 12, 14, 16-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kalliola et al (8,009,099).
Kalliola et al disclose a system and method for direction finding using a wireless communication device WCD 100 operable using any of the conventional radio links, including UWB (5:48-6:7). The WCD comprises one or more processors (e.g. 300) for controlling the overall operation of the device on the basis of instructions stored in memory 330. The WCD is exemplified in FIG. 3 and further comprises a plurality of communication modules (7:34-8:18) and a user interface 350. Section III (10:7+) teach the claimed determination of the relative direction of arrival techniques using a plurality of antennas arranged on the WCD to measure phase and possibly amplitude differences. FIG. 6 exemplifies an arrangement wherein antennas A1, A2 and A4 are arranged as a right triangle configuration aligned with the pointing direction. While the distance between antennas is described as not exceeding half a wavelength, a half wavelength is encompassed thereby and furthermore, such a limitation is simply for obtaining an unambiguous estimate. The placement and orientation of the antenna of WCD lends more naturally to a pointer display indicating direction to the target (11:39+). The target(s) may represent any of a variety of sources including locator beacons and access nodes.  FIG. 11 discloses an example of location determination in a building navigation system. User 110 may implement a seeker program to indicate both relative direction towards a target and the current position of WCD 100. The current position of WCD 100 may be approximated, for example, through the triangulation of location relative to at least three position markers 1010. FIG. 15 exemplifies the conventionality of triangulation
Claim(s) 1-6, 8, 9, 12-14, 16-19, 21, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shima (11,169240) [priority date 11/30/2018].
Shima discloses the claimed device (e.g. platform 112, e.g. FIG. 2) and method including an array (120) of antenna elements (124) positioned along a plane (204) of a substrate (208) wherein said plane comprises a pointing direction (for example, though not limited thereto, along the long edge of the plane) as well as a processor and memory (308, e.g. FIG. 3, 4:13+). Additionally, an inertial navigation unit (4:41+) can be used with the antenna signals for processing. As exemplified in FIG. 4, the spacing between the antenna elements is arbitrary with the spacing between at least some of the elements approximately equal to one half the expected wavelength (5:36+). Signals from a transmitting source are received at the antenna elements and the difference in phase can be detected between the antenna elements and used to determine the angle of arrival (6:11+). Based on the determined angle(s), the device may be steered in the direction of the source of the transmission (10:43+). The transmission source may comprise a wireless communication device operating, for example, using 5G (MIMO) cellular communication protocols and thus meet the scope of UWB antennas since they are operating at frequencies in the UWB frequency band.
Claim(s) 1-9, 12, 14, 16-23, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cooper et al (20200021011).
Cooper et al clearly anticipate the claimed electronic device and method, see FIGs 1, 2 and 8, and FIG. 10, respectively including a plurality of UWB antenna elements arranged in a right triangle/[0039], a pointing direction associated with a housing edge, speaker port, or indicator on a display 14, and processing circuitry/control circuitry 28. The device/antennas are capable of operating over any of a plurality of communication bands/protocols [0049]-[0053]. The processing/control circuitry is operable to determine orientation of the device relative to a communication node and is based on a reference vector aligned with the longitudinal axis of the device and corresponds to the direction in which the device is being pointed [0065]. Azimuth and elevation angles are measured relative to a local horizon and the reference vector [0066] wherein the display 14 may be used to display a visual indication of the wireless pairing with the node 60 [0068]. Device 10 measure a delay in arrival time of the radio-frequency signal between the two or more ultra-wideband antennas. The delay in arrival time (e.g., the difference in received phase at each ultra-wideband antenna) can be used to determine the angle of arrival of the radio-frequency signal (and therefore the angle of node 60 relative to device 10). Once distance D and the angle of arrival have been determined, device 10 may have knowledge of the precise location of node 60 relative to device 10 [0070]. The antennas may be spaced a distance 81 approximately equal to one half of the wavelength of operation of antennas 40-1, 40-2, and 40-3 [0083]. Node 60 may comprise any of a variety of devices including a display, a media player, a set-top box, a beacon, access node or base station, for example [0061]-[0062].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art substantially anticipates various elements of the claimed subject matter in view of the breadth of the scope of the claims.  As noted, none of following represent any novelty in the field of radio wave positioning: (1) the use of determining angular information via the difference in a signal characteristic received at a pair of antennas, whether phase, time or amplitude; (2) the use of a housing edge or marker on the housing for indicating a pointing direction; (3) the use of UWB signals for use in determining direction/angular information; (4) antenna spacing; and (5) fusing radio wave and motion sensing sensors in a Kalman filter. As such, any response should take into account all of the cited documents.
Frieling (3,469,262) discloses a portable radio direction finding device and system. comprising a device (10) having a housing (11) with an index (17), directional antenna (23), and circuitry to provide angular information of a target relative to magnetic north.
Coleman (4,057,803) discloses the conventionality of determining angular information for a direction finder using an arrangement of three antennas (10, 12, 14) in a right triangle on a common platform and a processing unit (30, 4:27+) configured to perform instructions for determining phase differences. The edge of the platform housing the antenna pair with two baselines encompasses a pointing direction.
Perez et al (5,289,163) disclose a portable device 1 with housing H having a pointing direction, e.g., “front side having a display D for indicating the direction” (3:6+) and further comprising two orthogonal antenna arrays (e.g., one linear array comprises W1-W4/X1-X4) and circuitry implemented to provide differences (e.g. phase differences via phase discriminators) in order to determine which direction relative to the pointing direction the transmitter is located and subsequently provide a further indication via the LEDs as to the direction to the transmitter relative to the pointing direction.
Swan (GB2346753) discloses a hand-held direction finder device and method for determining an angle of arrival of an incoming signal from a transmitting source using at least three spaced antennas A, B, C and measuring the phase differences therebetween. A reference datum or heading H is conveniently taken as a projection of the bisector of the apex angle of the antenna array. The device further includes a bearing indicator display 36, for example a circle of LEDs providing a desired resolution, i.e. threshold angle. A microprocessor 56 calculates phase difference values β1 and β2 from which the bearing is calculated (page 10). Moreover, the calculation has the advantage that frequency or wavelength does not enter the equation; thus, even should the frequency be UWB (approximately 3.1 GHz-10.7 GHz), the spacing of antennas at 28 cm represents a spacing that is greater than λ/2. The antenna arrangement is not limited to an equilateral triangle (11:6+).
Joo et al (20130271323) disclose the conventionality of spacing antennas at equal to or greater than λ/2 as well as conventional manners of removing ambiguity thereof [0011]-[0019] as [0028]-[0032].
Werner et al (20150192656) disclose a device 110 housed in a mobile device [0032] comprising a pointing direction (116, edge of the device, [0034]) and at least two antennas 112 and 114 spaced by at least λ/4 (and thus encompasses greater than λ/2).  The receiver may further include one or more sensing devices 120 (e.g., inertial/orientation sensors, [0033]).  A processor 310 may include one or more microprocessors, microcontrollers, and/or digital signal processors that provide processing functions, as well as other calculation and control functionality and include storage media (e.g., memory) 314 for storing data and software instructions for executing programmed functionality within the mobile device [0059]. In embodiments in which the line formed by the antennas is parallel to the direction of gravity, the angle of arrival can be determined with relatively high degree of accuracy depending on the ability to determine phase differences of the two antennas. If the at least two antennas are not oriented so that the line formed by them is parallel to the direction of gravity, a degree of uncertainty of the elevation emerges as the antennas' angle from zenith gets larger [0038]+. The device is capable of operating with multiple, well-known communication systems/devices [0044]+. The mobile device 300 may further include a user interface 350 which provides a suitable interface system, such as a microphone/speaker 352, keypad 354, and a display 356 that allows user interaction with the mobile device 300. The signal direction, determined based on a computed phase difference for a signal detected by at least two separate antennas, and a determined orientation of a receiving device, may be combined or used with other information (e.g., location information for the receiving device) to determine various additional values and/or perform various additional functions.
Meduna et al (20150247729) disclose a system and method for bearing estimation such as a pointer for controlling a display that fuses data from any of a plurality of sensors in a Kalman filter. The device is exemplified in FIG. 6 including sensors 1168 which measure RF signals 1176 as well as motion parameters 1170, 1172, 1174, a CPU 1102 for executing instructions associated with applications stored in memory 1110.
Bartko (20160018506) discloses a direction finding system and method including an antenna 2 (FIG. 2), a processor 3 (FIG. 3) and a display 33 (FIG. 5) providing a pointing direction wherein based on the received signals at selected antenna pairs, phase differences are detected [0036] and used to provide a direction angle as well as an uncertainty value thereof.
Tchedikian (10,068,463) disclose the conventionality of using a smart remote 402 and determining the relative direction and position of the smart remote with respect to a piece of equipment 4041, 4042, 4043. The method includes a step (104) of implementation of localization techniques, such as tri-lateration or triangulation, based on data relating to a signal received such as angle of arrival (AOA), time of arrival (TOA), time difference of arrival (TDOA), received signal strength indication (RSSI), the quality of the signal received (link quality LQ) or the technique of measuring the electromechanical field and which can be used alone or in combination with the data originating from an accelerometer, a magnetometer or a pressure detection unit (12:41+). The method includes a step (106) of implementing techniques for the determination of orientation with respect to the nodes based on data relating to a signal received such as AOA (12:51+). The determination of the position of the localization units in the space is relative or absolute. Several localization techniques are possible: one technique implements a calculation of the angles of AOA reception and triangulation. It is also possible to add sensors in order to facilitate the localization of the various positioning units in the space (13:9+). The positioning units can be incorporated into controllable pieces of equipment. In this case, the communication of the command for controlling can use the same technology as that used for the localization (UWB or other) (18:10+).
Hill et al (20200011961) disclose the conventionality in position tracking systems and methods to determine position and pose on the basis of receiving signals at multiple receiving antennas from multiple transmitting antennas as well as the fusing of measured angular information from the received radio signals with use of inertial and magnetic detection subsystems in a Kalman filter to provide a more stabilized and accurate position solution wherein the inertial and magnetic detection subsystems include gyroscopes 11, and/or accelerometers 12 and/or magnetic sensors 13, with their accompanying signal conditioning methods and algorithms processor 14 [0042].
Purohit (WO2019239365) also teaches the conventionality of determining position and orientation in a manner similar to Hill et al.
Alwood et al (WO2019221747) disclose the claimed subject matter including determining position/pose [0117] of a first RF device having a constellation of antenna with respect to a second RF device having a constellation of antenna in a virtual reality/augmented reality environment which further utilizes inertial sensor for fusing in an EKF [0125]. Antenna baseline distances may range from 0.1 to 100 times the RF wavelength and may be arranged in a square pattern (FIG. 5), thus defining two right angle arrangements as well as three antenna arrangement in a right triangle arrangement (FIG. 6). The device uses phase differences to measure angle information [0093].  FIGs. 9 and 10 exemplify the structure/arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646